                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ASPIRA, INC. OF PENNSYLVANIA                   :           CIVIL ACTION
                                                :
    v.                                          :           No. 19-4415
                                                :
 THE SCHOOL DISTRICT OF                         :
 PHILADELPHIA                                   :

                                           ORDER

         AND NOW, this 21st day of January, 2020, upon consideration of Defendant The School

District of Philadelphia’s Second Motion to Dismiss, Plantiff Aspira, Inc. of Pennsylvania’s

opposition thereto, the School District’s reply, and following the parties’ presentations at the

January 13, 2020, oral argument on the Motion, and for the reasons stated in the accompanying

Memorandum, it is ORDERED the Motion (Document 14) is GRANTED in part and DENIED in

part as follows:

                  The Motion is GRANTED insofar as Aspira’s substantive due process claim in

                   Count II is DISMISSED with prejudice; and

                  The balance of the Motion is DENIED.


                                                           BY THE COURT:


                                                            /s / Juan R. Sánchez
                                                           Juan R. Sánchez, C.J.
